PER CURIAM:
We are asked in this case to review and set aside an order of the National Labor Relations Board which, in principal part, required Skouras Theatres Corp., the operator of a chain of motion picture theatres, and the union which represented its projectionists to desist from maintaining or enforcing an informal understanding and agreement under which Skouras was to rely exclusively upon the union for the referral of prospective permanent employees as required, it being further understood that only union men would be supplied for permanent work and that union men would be given preference for temporary work. *827The order also contained related requirements, including the posting of appropriate notices.
The principal issue is whether the record establishes that the employer and the union agreed upon and observed such an arrangement as the Board’s order describes and proscribes. We are satisfied that there was substantial evidence, which the Board could reasonably credit, of the existence and implementation of such an arrangement.
A separate point, challenging the jurisdiction of the Board, is also without merit. It adequately appears that the operation of the Skouras theatre chain was a multimillion dollar enterprise involving large scale interstate transportation of films for commercial exhibition.
A decree enforcing the Board’s order will be entered.